Case 3:17-cv-00601-MHL Document 141 Filed 07/15/19 Page 1 of 2 PageID# 2494



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division


  ROBERT DAVID STEELE et al                      )
                                                 )
          Plaintiffs,                            )
                                                 )
  v.                                             )                    Case 3:17-cv-601-MHL
                                                 )
                                                 )
  JASON GOODMAN et al                            )
                                                 )
          Defendants.                            )
                                                 )


               PLAINTIFFS’ STATEMENT REGARDING CONSENT
          Plaintiffs, Robert David Steele and Earth Intelligence Network, by counsel,

  pursuant to the Court’s Order [ECF No. 131] entered June 27, 2019, state as follows:

          1.      Counsel for the parties have conferred to determine whether they will

  consent to assignment of the case to a Magistrate Judge as the presiding judicial officer.

          2.      Plaintiffs consent to assignment and referral of the case in its entirety to a

  Magistrate Judge as the presiding judicial officer (preserving Plaintiffs’ right to trial by

  jury as demanded).

          3.      Defendant Goodman did not respond to an email from Counsel for

  Plaintiffs requesting confirmation whether he would consent to Magistrate judge

  jurisdiction.

          4.      Defendant Negron is not willing to consent.



  DATED:          July 15, 2019



                                                1
Case 3:17-cv-00601-MHL Document 141 Filed 07/15/19 Page 2 of 2 PageID# 2495



                               ROBERT DAVID STEELE
                               EARTH INTELLIGENCE NETWORK



                               By:     /s/Steven S. Biss
                                       Steven S. Biss (VSB # 32972)
                                       300 West Main Street, Suite 102
                                       Charlottesville, Virginia 22903
                                       Telephone:      (804) 501-8272
                                       Facsimile:      (202) 318-4098
                                       Email:          stevenbiss@earthlink.net

                                       Counsel for the Plaintiffs




                              CERTIFICATE OF SERVICE

         I hereby certify that on July 15, 2019 a copy of the foregoing was filed

  electronically using the Court’s CM/ECF system, which will send notice of electronic

  filing to counsel for Defendant, Patricia A. Negron, and all interested parties receiving

  notices via CM/ECF. I also certify that a copy of this pleading was emailed in PDF to

  Defendants, Goodman and Lutzke.




                               By:     /s/Steven S. Biss
                                       Steven S. Biss (VSB # 32972)
                                       300 West Main Street, Suite 102
                                       Charlottesville, Virginia 22903
                                       Telephone:      (804) 501-8272
                                       Facsimile:      (202) 318-4098
                                       Email:          stevenbiss@earthlink.net

                                       Counsel for the Plaintiffs




                                              2
